United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wantagh, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-467
Issued: September 26, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2010 appellant filed a timely appeal from the November 19, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation for refusing an offer of suitable work. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
May 12, 2010 on the grounds that he refused an offer of suitable work.

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
On August 9, 1999 appellant, then a 29-year-old part-time flexible letter carrier, sustained
injury due to a motor vehicle accident at work.2 OWCP accepted that he sustained a cervical
strain. Appellant stopped work on August 10, 1999 and was paid compensation for total
disability.
In an August 12, 1999 report, Dr. Thomas M. Mauri, an attending Board-certified
orthopedic surgeon, advised that appellant was involved in an August 9, 1999 motor vehicle
accident which caused pain in his neck and right arm. He stated that appellant had prior cervical
and thoracic sprains/strains with right-sided disc herniation at C4-5, but noted that his condition
had greatly improved by July 1999. Dr. Mauri diagnosed severe cervical strain/sprain with
possible cervical radiculitis and determined that appellant could not work. Magnetic resonance
imaging (MRI) scan testing of appellant’s cervical spine from August 25, 1999 showed
protrusions at C3-4 and C4-5 with narrowing at C4-5.
In a February 9, 2000 report, Dr. Richard S. Goodman, a Board-certified orthopedic
surgeon, serving as an OWCP referral physician, opined that the August 9, 1999 work accident
caused a cervical herniated disc. He stated that appellant should return to Dr. Mauri for surgery
and recommended various work restrictions, including working no more than four hours a day
and lifting no more than five pounds. On February 28, 2000 Dr. Goodman indicated that
appellant could only return to work for eight hours a day if he had successful spinal surgery.
In a June 5, 2000 letter, OWCP asked the employing establishment to offer appellant
limited-duty work consistent with Dr. Goodman’s restrictions. It does not appear that the
employing establishment offered him a job at this time.
A June 19, 2000 MRI scan showed a small C3-4 disc herniation with mild thecal sac
compression and osteophyte formation at C4-5 and C5-6 with mild thecal sac compression. In a
May 14, 2001 report, Dr. Mauri noted that he did not find appellant was a candidate for surgery.
He stated that appellant could go back to more normal activities as tolerated without doing
permanent damage to his spine, but noted, “[H]e may have such significant exacerbation of his
pain that he may not be able to tolerate it.”
Between 2000 and 2002, appellant received regular acupuncture treatments from Liming
Zhao, a licensed acupuncturist. He also received medical treatment from Dr. Alexander Lee, a
Board-certified physiatrist, who diagnosed cervical facet syndrome on January 8, 2001. It
appears from the record that appellant did not receive any notable treatment from physicians
between early 2001 and early 2009.
OWCP referred appellant for a second opinion evaluation to Dr. P. Leo Varriale, a
Board-certified orthopedic surgeon. In an April 30, 2009 report, Dr. Varriale provided a review
of appellant’s history of injury and medical treatment. He stated that appellant presently
complained of neck pain with radiating to the mid back but not to the arms. Dr. Varriale
reported the findings of his physical examination of appellant noting that he had no tenderness or
2

Appellant’s van was struck by another vehicle on the left rear side.

2

spasm of the cervical spine and did not have any strength or sensory deficits in his upper
extremities. Appellant did have some mild restriction of cervical motion. Dr. Varriale
diagnosed herniated disc of the cervical spine, mainly preexisting and advised that the herniated
disc was partly related to the August 9, 1999 accident but was partly preexisting. He wrote there
was a “mild disability” and that appellant could work eight hours a day with no lifting of more
than 20 pounds. In a May 4, 2009 work restrictions form, he indicated a restriction of lifting no
more than 20 pounds for seven hours a day.
In a July 29, 2009 letter, OWCP inquired whether the employing establishment could
offer appellant limited-duty work consistent with Dr. Varriale’s work restrictions. On
August 20, 2009 the employing establishment offered appellant a job as a limited-duty city
carrier with duties of casing mail three hours a day and walking a delivery route five hours a day
at the employing establishment. Appellant was told that the availability date of the position was
September 5, 2009. The position required lifting letters and flats at or above shoulder level for
up to three hours a day, carrying and lifting mail weighing up to 20 pounds for up to two hours a
day, driving a postal vehicle for up to five hours a day and walking to delivery points for up to
five hours a day.
In a September 22, 2009 letter, OWCP advised appellant of its determination that the
limited-duty city carrier position offered by the employer was suitable. It informed him that his
compensation would be terminated if he did not accept the position or provide good cause for not
doing so within 30 days of the date of the letter.
In an October 19, 2009 letter, appellant indicated that he wanted to temporarily refuse the
limited duty until he saw an orthopedic surgeon of his choosing for another opinion on his ability
to work because Dr. Goodman had stated that appellant could not return to work unless he
underwent neck surgery. He noted that he would provide OWCP with the name and address of
the physician of his choosing. Appellant stated that he did not feel he obtained proper care and
diagnosis. He asserted that Dr. Varriale did not really examine him before providing an opinion
that he could go back to work.
In a December 3, 2009 letter, OWCP advised appellant that his reasons for not accepting
the offered position were unjustified. It noted that he wanted to temporarily refuse the limited
duty until he saw a physician of his own choosing, but he had not identified any orthopedic
surgeon or provided a medical report to support his refusal of the job offer. OWCP advised
appellant that no further reasons for nonacceptance of the offered position would be considered
and that his compensation would be terminated if he did not accept the position within 15 days of
the date of the letter.
In a May 1, 2010 letter, appellant stated that in 2000 Dr. Goodman had stated that
appellant could not return to work for eight hours a day as a letter carrier until he had surgery.
He indicated that he sent medical documents to the employing establishment, but not to OWCP.
Appellant claimed that his employer never gave him a starting date or contacted him about the
limited-duty position. He reasserted that Dr. Varriale did not properly or thoroughly evaluate
him and that the physician’s opinion on his ability to work was contrary to that of Dr. Goodman.
Appellant indicated that he was requesting approval to see an orthopedic specialist of his choice.
He did not accepted the limited-duty city carrier position.

3

On May 12, 2010 an OWCP claims examiner spoke with an employing establishment
official who confirmed that the limited-duty city carrier position remained open to appellant.
In a May 12, 2010 decision, OWCP terminated appellant’s compensation effective
May 12, 2010 on the grounds that he refused an offer of suitable work. It found that the medical
opinion of Dr. Varriale showed that the limited-duty city carrier position was suitable and that
appellant did not present good cause for refusing the position.
Appellant requested a telephone hearing with an OWCP hearing representative. During
the August 12, 2010 hearing, he reiterated that Dr. Goodman had stated that he needed surgery
and could not return to work until surgery was performed, but he chose not to have surgery.
Appellant asserted that the employing establishment offered him limited-duty work, which
actually was full-duty work. He claimed that he would have to lift mailbags weighing 35 pounds
in order to perform the job. Appellant temporarily refused the limited-duty job because he
wanted to see a physician of his choosing, but OWCP did not authorize an examination and he
could not financially afford to see a physician on his own. Counsel argued that the limited-duty
city carrier position was not offered in good faith because the employer was laying off limitedduty employees under the National Reassessment Project. He further argued that the job offer
was for makeshift work and did not constitute a suitable job. Counsel indicated that appellant
was not represented by counsel at the time of the job offer and asserted that he did not
understand that he would lose all monetary compensation if he refused the job offer. He further
argued that the limited-duty job offer was vague and contrary to what Dr. Varriale stated
appellant should do. Counsel claimed that OWCP’s regulations required it to send the job offer
to appellant’s physician for an opinion on whether he could perform the duties of the job.
In a November 19, 2010 decision, an OWCP hearing representative affirmed the May 12,
2010 decision.
LEGAL PRECEDENT
Section 8106(c)(2) of FECA provides in pertinent part, “A partially disabled employee
who ... (2) refuses or neglects to work after suitable work is offered ... is not entitled to
compensation.”3 However, to justify such termination, OWCP must show that the work offered
was suitable.4 An employee who refuses or neglects to work after suitable work has been offered
to him has the burden of showing that such refusal to work was justified.5
ANALYSIS
On August 9, 1999 appellant sustained a cervical strain due to a motor vehicle accident at
work. He received compensation for periods of total disability due to this injury. OWCP

3

5 U.S.C. § 8106(c)(2).

4

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

5

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

4

terminated appellant’s compensation effective May 12, 2010 for refusing an offer of suitable
work.
The medical evidence of record establishes that appellant was capable of performing the
limited-duty city carrier position offered by the employing establishment and determined to be
suitable by OWCP in September 2009. The position involved casing mail three hours a day and
walking a delivery route five hours a day. The duties required lifting letters and flats at or above
shoulder level for up to three hours a day, carrying and lifting mail weighing up to 20 pounds for
up to two hours a day, driving a postal vehicle for up to five hours a day and walking to delivery
points for up to five hours a day.
In determining that appellant was physically capable of performing the limited-duty city
carrier position, OWCP properly relied on the opinion of Dr. Varriale, a Board-certified
orthopedic surgeon who served as a referral physician. In an April 30, 2009 report, Dr. Varriale
noted that appellant had no tenderness or spasm of the cervical spine and did not have any
strength or sensory deficits in his upper extremities. Appellant did have some mild restriction of
cervical motion. Dr. Varriale diagnosed herniated disc of the cervical spine and indicated that
appellant could work eight hours a day with no lifting of more than 20 pounds. In a May 4, 2009
work restriction form, he listed a restriction of lifting no more than 20 pounds for seven hours a
day.
The Board finds that Dr. Varriale performed a thorough examination and evaluation of
appellant’s medical condition and the work restrictions he recommended would allow appellant
to perform the limited-duty city carrier position offered by the employing establishment.6
Appellant claimed that the opinion of Dr. Goodman, a Board-certified orthopedic surgeon who
served as an OWCP referral physician, showed that he could not perform the offered position.
Dr, Goodman provided an opinion in February 2000, some nine years prior and his opinion is not
relevant to appellant’s ability to work the limited-duty city carrier position offered in 2009.
Appellant did not submit any contemporaneous medical evidence addressing his capacity to
perform the offered position. It appears from the record that he did not receive any notable
treatment from physicians from early 2001 and early 2009. For these reasons, OWCP properly
determined that the limited-duty city carrier offered by the employing establishment was
suitable.
The Board finds that the limited-duty city carrier position offered by the employing
establishment is suitable. As noted, once OWCP has established that, a particular position is
suitable, an employee who refuses or neglects to work after suitable work has been offered to
him has the burden of showing that such refusal to work was justified.
After OWCP advised appellant of the suitability of the limited-duty city carrier position,
he stated that he was temporarily refusing the job offer and that he would advise OWCP of the

6

Appellant asserted that Dr. Varriale’s examination was inadequate but he did not adequately explain the basis
for this assertion.

5

name of a physician of his own choosing for another medical opinion.7 However, appellant did
not subsequently advise OWCP of the name of a physician of his own choosing and OWCP then
advised him, in a December 3, 2009 letter, that his reasons for nonacceptance were not
considered to be good cause and that it would not consider further reasons for nonacceptance.
OWCP advised appellant that he had 15 days from the date of the December 3, 2009 letter to
accept the offered position but he did not do so within the allotted time. Counsel argued that
appellant did not understand that his compensation would be terminated if he did not accept the
position, but OWCP explicitly advised him of the consequences of nonacceptance. He claimed
that the limited-duty city carrier position was not offered in good faith because the employing
establishment was laying off limited-duty employees under the National Reassessment Project.
The mere fact that employing establishment might have been laying off some workers in 2009
does not, in itself, establish that the particular offer made to appellant was not valid. Counsel
further argued that the job offer was for makeshift work and that a makeshift job by definition
could not be a suitable job. However, the prohibition against makeshift work refers to work
upon which determinations of loss of wage-earning capacity are based.8
The Board has carefully reviewed the argument submitted by appellant in support of his
refusal of the limited-duty city carrier position and notes that it is not sufficient to justify his
refusal of the position. For these reasons, OWCP properly terminated his compensation effective
May 12, 2010 on the grounds that he refused an offer of suitable work.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
May 12, 2010 on the grounds that he refused an offer of suitable work.

7

Appellant has asserted that the employing establishment did not tell him what the limited-duty work required or
where to report. However, the employing establishment’s written job offer did advise appellant regarding these
matters.
8

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment and Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997).
9

The Board notes that OWCP complied with its procedural requirements prior to terminating appellant’s
compensation, including providing appellant with an opportunity to accept the limited-duty city carrier position after
informing him that his reasons for initially refusing the position were not valid; see generally Maggie L. Moore, 42
ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the November 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 26, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

